Citation Nr: 9931399	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  94-38 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for status post left 
varicocelectomy and hydrocelectomy currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION


The veteran had active military service from October 1980 to 
October 1984.  

This appeal arose from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO granted the veteran's claims 
for entitlement to service connection for left 
varicocelectomy, rated as noncompensable, and fractures of 
the left and right wrists, rated as noncompensable.  

In April 1997 the Board of Veterans' Appeals (Board) remanded 
the case on all then pending appellate issues. 

In February 1999, the Board denied entitlement to an 
evaluation in excess of 10 percent for a right wrist 
fracture; allowed an evaluation of 10 percent for a left 
wrist fracture; and allowed entitlement to extension of a 
temporary total evaluation based on convalescence after March 
31, 1993, and through July 31, 1993.  The Board remanded the 
case on the issue herein concerned.  

The case has now been returned for final appellate 
consideration of that issue alone.  

As noted in a prior Board decision, the matter of entitlement 
to a total disability rating for compensation purposes on the 
basis of individual unemployability was referred to the RO 
for initial consideration.  The RO subsequently annotated the 
file showing that the veteran had been forwarded an 
application for an increased evaluation based on individual 
unemployability for completion and return.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

When the case was last before the Board, the veteran's 
address was shown as [redacted], [redacted], AL [redacted].  
The U.S. Postal Service returned mail directed to him at that 
address, with a date stamp of February 8, 1999, with a 
notation that he had moved and left no address, and thus they 
were unable to forward the document, [presumably, in that 
case a copy of the Board's February 1999 decision].  It is 
thus not clear that the veteran ever received a copy of the 
Board's last decision, and thus may not have known what was 
expected of him with regard to the genitourinary claim.

A memorandum was filed by the RO, dated March 1, 1999, that 
the Madison County postal authorities had indicated that the 
veteran's new address was [redacted], [redacted], [redacted], AL   
[redacted].

A rating action by the RO on March 4, 1999 effectuated the 
Board's determinations.

In correspondence to the veteran from the RO, dated March 4, 
1999, he was informed that the Board had remanded his case 
for further development of the claim.  [It did not mention 
that three of the pending issues had been resolved in the 
Board's February 1999 decision as identified above].  The 
letter asked the veteran to provide additional information 
with regard to care for his genitourinary disabilities.  It 
made no mention of a scheduled VA examination, which had also 
been a requirement of the 1999 Board remand.  



No response was received from the veteran as to other care 
and the letter apparently was not returned.  

There is also nothing to indicate that the RO endeavored to 
acquire the up-to-date VA clinical records as also required 
in the Board's 1999 remand regardless of any response from 
the veteran.

However, another letter was sent by the RO to the veteran at 
the [redacted] address, dated April 2, 1999, to the effect 
that it was to supplement a computer generated letter he had 
recently received concerning the effectuation of the Board's 
decision, and enclosing the rating decision which explained 
same.  He was also informed as to special provisions for 
veterans with combined ratings at and above 30 percent with 
regard to additional amounts for dependents, etc.  [A copy of 
the computer generated letter, dated April 2, 1999, is also 
in the file which is limited entirely to the effectuation of 
benefits as a result of the Board decision].

In the meantime, according to documents in the file, on April 
2, 1999, a request was initiated for scheduling of a special 
VA genitourinary examination.  The address shown on that 
document is the [redacted] address and a notation that the 
telephone at the address was no longer in service.  
Notwithstanding copies of a number of other letters to the 
veteran, there is no copy of any letter informing him of the 
examination, or the details thereof.

A notation is in the file that the veteran failed to report 
for the examination which had been scheduled for April 27, 
1999.

The RO issued a Supplemental Statement of the Case, which it 
sent to the [redacted] address; and returned the case to the 
Board.

The most recent VA Form 21-8947 in the file dated April 1, 
1999, shows the veteran's address as [redacted].  




However, a copy of the most recent correspondence from the RO 
to the veteran, dated September 1, 1999, informing him the 
case was being returned to the Board, was addressed to 
[redacted], [redacted], [redacted], AL  [redacted].  
There is nothing of record in the file to indicate how, when 
or why the RO determined that was his current address.  

In sum, there is inadequate evidence of record to reflect 
that the veteran was in fact given adequate due process and 
notice to present himself for a specialized examination that 
was determined, for a number of reasons as delineated in the 
Board decision, to be necessary.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1999), the Board 
is again deferring adjudication of the issue of entitlement 
to an increased evaluation for status post left 
varicocelectomy and hydrocelectomy pending a remand to the RO 
for further development as follows:  

1. After determining the accurate current 
address of the veteran, the RO should 
request the veteran to identify all 
health care providers since 1993 to 
include records of an epididymectomy.  
After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In any event, 
the RO should secure all outstanding VA 
treatment reports since July 31, 1993.  


2.  The RO should arrange for a VA 
examination of the veteran by a urologist 
who has not previously seen him, on a fee 
basis if necessary, in order to determine 
the nature, full extent, and severity of 
residuals of the service-connected status 
post left varicocelectomy and 
hydrocelectomy.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of both 
this and the April 1999 Board decision 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  

The examiner should provide a current 
diagnosis and describe the extent of 
residuals of the veteran's genitourinary 
disability(ies) consistent with pertinent 
criteria.  Any opinions expressed must be 
accompanied by a complete rationale.  

The RO should fully document all 
correspondence to and other 
communications with the veteran in this 
regard, and annotate the veteran's 
response thereto, along with address to 
which sent, etc.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for status post 
left varicocelectomy and hydrocelectomy 
with consideration of all applicable laws 
and regulations.  The RO should make a 
specific finding on whether the evidence 
supports referral for an extraschedular 
evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

